DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a discrete value setup unit in claims 1, 4, 8, and 10 which is being interpreted as comprising the structure described on page 4 of the specification.
an accumulation unit in claims 1, 3, 4, 8, and 10 which is being interpreted as comprising the structure described on page 4 of the specification.
a determination unit in claims 1, 4, 8, and 10 which is being interpreted as comprising the structure described on page 4 of the specification.
a transmission device in claims 6 and 9 which is being interpreted as a transmission having gears that alters the torque output of the engine to control vehicle speed, as described on page 17 of the specification.  
a control arithmetic device in claims 10 and 11 which is being interpreted as control module 20 and comprises the structure described on page 4 of the specification.
an arithmetic device in claim 10 which is being interpreted as memory 11m and comprises the structure described on page 4 of the specification.
a monitor arithmetic device in claims 10-12 which is being interpreted as monitor module 30 and comprises the structure described on page 4 of the specification.
an input securing portion in claim 12 which is being interpreted as figure 1, element 31 and comprises the structure described on page 4 of the specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 4, and 8 are objected to because of the following informalities: the limitation describing the function of the discrete value setup unit appears to grammatically incorrect.  This limitation would be grammatically correct if it read as follows: a discrete value setup unit configured to increase a discrete value correspondingly to an increase in a difference quantity between the estimated torque and the engine-requested torque.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Arikai et al. (PG Pub 2016/0138494).

Regarding claim 1, Arikai teaches a torque monitoring device configured to monitor occurrence of an abnormal torque state in which an estimated torque, which is an estimated value for an actual torque of an internal combustion engine, differs from an engine-requested torque required of the internal 
a discrete value setup unit configured to increase a discrete value correspondingly to increase in a difference quantity between the estimated torque and the engine-requested torque (paragraphs 59-67 describe figure 5, but are also relevant to figure 11; figure 11, step S12 and S13);
an accumulation unit configured to implement accumulation of the discrete value to calculate an accumulation value (paragraphs 64-67; figure 6, steps S21:yes-S23); and
a determination unit configured to determine that the abnormal torque state occurs when the accumulation value becomes larger than or equal to a predetermined abnormality determination threshold value (figure 11, steps S15-S17; paragraphs 61-67 and 73-75; figures 6, step S24; figure 7, step S36. The abnormality determination threshold is both SUMDTH and TDET since in figure 11, both FFAIL1 and FFAIL2 must be true in order for abnormality to be determined.), 
wherein the discrete value setup unit is configured to set the discrete value such that the discrete value does not exceed a predetermined upper limit guard value (figure 11, steps s43 and s12; paragraphs 60 and 102).

Regarding claim 2, Arikai teaches the torque monitoring device according to claim 1, wherein the upper limit guard value is variably set depending on an operation state of the internal combustion engine (figure 11, step S42; figure 12, all; paragraph 101). 

Regarding claim 3, Arikai teaches the torque monitoring device according to claim 1, wherein the accumulation unit is configured to limit the accumulation of the discrete value when the difference quantity falls within a predetermined dead zone (figure 6, S21:no sets accumulation value to 0 when the discrete value DTRQ is less than the dead zone limit of DTMGN1).

Regarding claim 4, Arikai teaches a torque monitoring device configured to monitor occurrence of an abnormal torque state in which an estimated torque, which is an estimated value for an actual torque of an internal combustion engine, differs from an engine- requested torque required of the internal 
a discrete value setup unit configured to increase a discrete value correspondingly to increase in a difference quantity between the estimated torque and the engine-requested torque (paragraphs 59-67; figure 11, step S12 and S13);
an accumulation unit configured to implement accumulation of the discrete value to calculate an accumulation value (paragraphs 64-67; figure 6, steps S21:yes-S23); and
a determination unit configured to determine that the abnormal torque state occurs when the accumulation value becomes larger than or equal to a predetermined abnormality determination threshold value (figure 11, steps S15-S17; paragraphs 61-67 and 73-75; figures 6, step S24; figure 7, step S36. The abnormality determination threshold is both SUMDTH and TDET since in figure 11, both FFAIL1 and FFAIL2 must be true in order for abnormality to be determined.), 
wherein the accumulation unit is configured to limit the accumulation of the discrete value when the difference quantity falls within a predetermined dead zone (figure 6, S21:no sets accumulation value to 0 when the discrete value DTRQ is less than the dead zone limit of DTMGN1).

Regarding claim 7, Arikai teaches the torque monitoring device according to claim 1, wherein the abnormality determination threshold value is variably set depending on one of an operation state of a vehicle traveling by using the internal combustion engine as a drive source and an operation state of the internal combustion engine (figure 11, steps 15-S17; figure 7, step S36; figure 6, step S24; paragraphs 46, 54-56, and 73-75).

Regarding claim 8, Arikai teaches a torque monitoring device configured to monitor occurrence of an abnormal torque state in which an estimated torque, which is an estimated value for an actual torque of an internal combustion engine, differs from an engine- requested torque required of the internal combustion engine (paragraph 6; figures 6-7 and 11, all; paragraphs 46-72, generally; specifics citations noted below), the torque monitoring device comprising:

an accumulation unit configured to implement accumulation of the discrete value to calculate an accumulation value (paragraphs 64-67; figure 6, steps S21:yes-S23); and
a determination unit configured to determine that the abnormal torque state occurs when the accumulation value becomes larger than or equal to a predetermined abnormality determination threshold value (figure 11, steps S15-S17; paragraphs 61-67 and 73-75; figures 6, step S24; figure 7, step S36. The abnormality determination threshold is both SUMDTH and TDET since in figure 11, both FFAIL1 and FFAIL2 must be true in order for abnormality to be determined.), 
wherein the abnormality determination threshold value is variably set depending on one of an operation state of a vehicle traveling by using the internal combustion engine as a drive source and an operation state of the internal combustion engine (figure 11, steps 15-S17; figure 7, step S36; figure 6, step S24; paragraphs 46, 54-56, and 73-75).

Regarding claim 10, Arikai teaches the torque monitoring device according to claim 1, further comprising:
a control arithmetic device that is an arithmetic device configured to perform an arithmetic computation by using a control storage area and to arithmetically compute a target control amount as a target value for a control amount to control combustion states of the internal combustion engine based on a user-requested torque of the internal combustion engine requested by a user (figure 13, element 112; figure 12, all; paragraph 110); and
a monitor arithmetic device that is an arithmetic device configured to perform an arithmetic computation by using a monitor storage area different from the control storage area and that includes the discrete value setup unit, the accumulation unit, and the determination unit (figure 11, all; figure 13, element 100; paragraph 111).

Regarding claim 11, Arikai teaches the torque monitoring device according to claim 10, wherein an operation cycle of the monitor arithmetic device is longer than an operation cycle of the control arithmetic device (since the control process performed by the monitor arithmetic device includes the control process performed by the control arithmetic device plus additional steps, the operation cycle of the monitor arithmetic device is longer than the operation cycle of the control arithmetic device; paragraph 103).

Regarding claim 12, Arikai teaches the torque monitoring device according to claim 10, wherein the monitor arithmetic device includes an input securing portion configured to check whether normal data is acquired from outside the monitor arithmetic device (figure 13, element 111; figure 11, steps S40-S41:no; figure 12, all, specifically S57-S59; paragraphs 99-101 and 114-117).

Allowable Subject Matter
Claims 5, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter.  

Regarding claim 5, Arikai teaches that the torque monitoring device wherein the dead zone is constant and does not change depending on an operation state of a vehicle traveling by using the internal combustion engine as a drive source nor an operation state of the internal combustion engine.  The prior art of record fails to teach or render obvious a torque monitoring device wherein the dead zone is variably set depending on one of an operation state of a vehicle traveling by using the internal combustion engine as a drive source and an operation state of the internal combustion engine.  Since Arikai teaches away from setting the dead zone variably, as stated in claim 5, an obviousness rejection is not possible.  

Regarding claim 6, Arikai teaches the torque monitoring device according to claim 5, wherein the vehicle (figure 1, all; paragraph 43) includes a transmission device (figure 1, element 2; paragraph 43) configured to convert rotation speed of an output shaft of the internal combustion engine into requested rotation speed for output (paragraphs 43-45).  However Arikai and the prior art of record fails to teach or render obvious the dead zone expanding corresponding to an increase in either a gear ratio of output to input in the transmission device or travel speed of the vehicle.  Since Arikai teaches away from setting the dead zone variably, as stated in claim 5, an obviousness rejection is not possible.  

Regarding claim 9, Arikai teaches the torque monitoring device according to claim 8, wherein the vehicle (figure 1, all; paragraph 43) includes a transmission device (figure 1, element 2; paragraph 43) configured to convert rotation speed of an output shaft of the internal combustion engine into requested rotation speed for output (paragraphs 43-45).  Arikai and the prior art of record fail to teach or render obvious the abnormality determination threshold value increasing corresponding to one of a decrease in a gear ratio of output to input in the transmission device and increase in travel speed of the vehicle.  Since Arikai teaches away from setting the abnormality determination threshold based on the gear ratio of the transmission or the vehicle travel speed, as stated in claims 9, an obviousness rejection is not possible.

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747